Order entered April 13, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01364-CV

                   UHS OF TIMBERLAWN, INC.
       D/B/A TIMBERLAWN PSYCHIATRIC HOSPITAL, Appellant

                                          V.

                             OPAL SMITH, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-19165

                                      ORDER

      Before the Court is appellant’s April 9, 2020 second status report and motion
requesting an extension of time to file its brief on the merits. Appellant explains
that the parties are waiting to obtain documents from third parties in order to
finalize their settlement agreement. We GRANT the motion to the extent that
appellant shall file its brief, a motion dismiss the appeal, or a status report by June
12, 2020.

                                               /s/   KEN MOLBERG
                                                     JUSTICE